Case 6:21-cv-06026-SOH-BAB Document 10                   Filed 07/29/21 Page 1 of 5 PageID #: 76




                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  HOT SPRINGS DIVISION

 THOMAS DORSEY BAILEY, III                                                                PLAINTIFF

 v.                                    Case No. 6:21-cv-6026

 SERGEANT HUNTER, et al.                                                              DEFENDANTS

                                               ORDER

        Before the Court is a Report and Recommendation filed by Barry A. Bryant, United

 States Magistrate Judge for the Western District of Arkansas. ECF No. 8. Plaintiff has filed an

 Objection. ECF No. 9. The Court finds the matter ripe for consideration.

                                         I. BACKGROUND

        On March 3, 2021, Plaintiff filed his initial Complaint. ECF No. 1. On March 12, 2021,

 Plaintiff filed his Amended Complaint. ECF No. 5. Plaintiff is currently an inmate in the Ouachita

 River Correctional Unit of the Arkansas Division of Correction. Plaintiff proceeds pro se and in

 forma pauperis (“IFP”). ECF No. 6. Plaintiff brings three claims under 42 U.S.C. § 1983. Id.

 Plaintiff’s first claim is against Defendants Casey and Caldwell for failing to protect him and

 intervene when he was attacked by a fellow inmate. Id. at p. 4-5. His second claim is against

 Defendants Hunter, Clark, Hayne, Minor, Jackson, Naylor, Kelly, and Dickerson for improperly

 initiating an Arkansas Department of Corrections (“ADC”) disciplinary process against him as an

 act of retaliation. Id. at p. 5-6. His third claim is against Defendant Mahoney for failing to properly

 store his personal property, which resulted in its loss. Id. at p. 6-7. Plaintiff brings all claims

 against Defendants in their individual and official capacities and seeks monetary relief for his

 claims. Id. at p. 4-7. On April 22, 2021, Judge Bryant issued his Report and Recommendation

 screening Plaintiff’s Amended Complaint pursuant to the requirements of the Prison Litigation
Case 6:21-cv-06026-SOH-BAB Document 10                   Filed 07/29/21 Page 2 of 5 PageID #: 77




 Reform Act. ECF No. 8. Judge Bryant recommends that all of Plaintiff’s official capacities claims

 be dismissed, that the claim against Defendant Mahoney be dismissed, and that the remaining

 claims proceed. Id. at p. 4-5. Defendant filed an objection to Judge Bryant’s recommendation,

 arguing that all claims should proceed. ECF No. 9.

                                           II. DISCUSSION

         Complaints filed by prisoners seeking redress from any government entity or employee

 must be reviewed by the Court. See 28 U.S.C § 1915(a). Courts must dismiss a complaint or any

 part of a complaint that “1) is frivolous, malicious, or fails to state a claim upon which relief may

 be granted; or 2) seeks monetary relief from a defendant who is immune from such relief.” 28

 U.S.C § 1915(b). A complaint filed by a pro se litigant is to be liberally construed and held to

 less stringent standards than pleadings submitted by attorneys. See Jackson v. Nixon, 747 F.3d

 537, 541 (8th Cir. 2014) (citation omitted). “Although it is to be liberally construed, a pro se

 complaint must contain specific facts supporting its conclusions.” Martin v. Sargent, 780 F.3d

 1334, 1337 (8th Cir. 1985) (citation omitted). A claim upon which relief may be granted requires

 a plaintiff to allege “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.

 Corp. v. Twombly, 550 U.S. 544, 570 (2007). A frivolous claim is one that “lacks an arguable

 basis in law or fact.” Holt v. Caspari, 961 F.2d 1370, 1372 (8th Cir. 1992) (citing Neitzke v.

 Williams, 490 U.S. 319, 324-27 (1989)).

         A. Official Capacity Claims

         Judge Bryant recommends that all of Plaintiff’s official capacity claims be dismissed

 because all Defendants are immune from 42 U.S.C. § 1983 official capacity claims because they

 are state employees. ECF No. 8, p. 4. Judge Bryant notes that official capacity claims against

 state employees are essentially suits against a state itself. Id. Judge Bryant further notes that states



                                                    2
Case 6:21-cv-06026-SOH-BAB Document 10                           Filed 07/29/21 Page 3 of 5 PageID #: 78




 are immune from § 1983 suits. Id. Judge Bryant then concludes that Plaintiff’s official capacity

 claims cannot proceed and must be dismissed. Id. Defendant filed an objection to Judge Bryant’s

 recommendations but does not address the issue of state immunity raised by Judge Bryant. ECF

 No. 9. Defendant’s main argument is the importance of the Eighth Amendment, upon which one

 of his claims rest, and how it would be subversive to Constitutional principles to dismiss the

 official capacity claims. Id. at p. 1-3.

          “A suit against a government officer in his official capacity is functionally equivalent to a

 suit against the employing governmental entity.” Veatch v. Bartels Lutheran Home, 627 F.3d

 1254, 1257 (8th Cir. 2010) (citation omitted). Suits in federal court by citizens of a State against

 that State are barred by the Eleventh Amendment, regardless of whether a Plaintiff seeks legal or

 equitable relief. 1 See Williams v. State of Missouri, 973 F.2d 599, 599-600 (8th Cir. 1992) (citation

 omitted). A State and its officials acting in their official capacities are not subject to suit under §

 1983. See McLean v. Gordon, 548 F.3d 613, 618 (8th Cir. 2008) (citations omitted).

          The Court finds Judge Bryant’s reasoning sound. Each Defendant is an employee of the

 Arkansas Department of Corrections, and therefore the State of Arkansas. A claim against the

 Defendants in their official capacities is functionally a claim against the State of Arkansas. See

 Veatch, 627 F.3d at 1257. The State of Arkansas cannot be subject to claims brought pursuant to

 § 1983. See McLean, 548 F.3d at 618. Accordingly, the Court finds that Plaintiff’s official

 capacity claims must fail.

          B. Lost Property Claims

          Judge Bryant recommends that Plaintiff’s claim against Defendant Mahoney for the loss

 of personal property be dismissed. ECF No. 8, p. 4-5. Judge Bryant states that Plaintiff has not


 1
   The two established exceptions to this principle, Congressional abrogation and state waiver, are not applicable in
 this matter. See Williams, 973 F.2d at 600.

                                                           3
Case 6:21-cv-06026-SOH-BAB Document 10                   Filed 07/29/21 Page 4 of 5 PageID #: 79




 stated a cognizable claim under § 1983 for any alleged personal property loss. Id. at p. 4. Judge

 Bryant notes that takings of personal property, even if intentional, do not create a cause of action

 so long as the state provides a remedy for the deprivation of property. Id. at p. 4-5. He then notes

 that Arkansas provides a remedy that Plaintiff could have used to recovery his property. Id. at p.

 5. Judge Bryant then concludes that Plaintiff’s claim for lost property against Defendant Mahoney

 should be dismissed. Id. Judge Bryant also recommends that Mahoney be dismissed as a

 Defendant because this is the only claim against him. Id. Plaintiff’s objection does not address

 the issue raised by Judge Bryant. ECF No. 9. Plaintiff’s only direct reference to his lost property

 claim is the attachment of receipts to indicate the value of the lost property. Id. at p. 4-10.

          A plaintiff cannot bring a claim against a government employee for deprivation of property

 under § 1983 if the state offers a sufficient post-deprivation remedy. See Clark v. Kansas City

 Missouri School Dist., 375 F.3d 698, 702-03 (8th Cir. 2004) (holding that while school district

 employees improperly deprived a teacher of property, due process was not violated because

 Missouri law offered an adequate remedy for the deprivation) (citations omitted). A claim of

 conversion under Arkansas law provides a remedy when wrongful dominion is exerted over an

 owner’s property in denial of the owner’s right. See Elliot v. Hurst, 817 S.W.2d 877, 880 (Ark.

 1991).

          The Court finds that Judge Bryant’s conclusion is sound. Plaintiff possesses a remedy

 under Arkansas law for the deprivation of his property. See Elliot, 817 S.W.2d at 880. Therefore,

 his due process rights have not been violated and he does not have a cognizable claim under §

 1983 for his lost property. See Clark, 375 F.3d at 702-03. Accordingly, the Court finds that

 Plaintiff’s claim against Defendant Mahoney for lost personal property must fail.




                                                   4
Case 6:21-cv-06026-SOH-BAB Document 10              Filed 07/29/21 Page 5 of 5 PageID #: 80




                                        III. Conclusion

        Based on its de novo review, the Court overrules Plaintiff’s objections and adopts Judge

 Bryant’s Report and Recommendation (ECF No. 8) in toto. Plaintiff’s official capacity claims

 against all Defendants are hereby DISMISSED WITH PREJUDICE. Plaintiff’s loss of property

 claim against Defendant Mahoney is hereby DISSMISSED WITHOUT PREJUDICE.

 Defendant Mahoney is terminated as a Defendant in this case. Plaintiff’s remaining claims may

 proceed.

        IT IS SO ORDERED, this 29th day of July, 2021.

                                                           /s/ Susan O. Hickey
                                                           Susan O. Hickey
                                                           Chief United States District Judge




                                               5
